Citation Nr: 9932206	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for nonunion, 
fracture, right navicular bone with post traumatic arthritis 
(minor), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1978 to October 
1984, and from September 1990 to June 1991.

The current appeal arose from a December 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for a back disorder.

In April 1993 the RO granted entitlement to service 
connection for chronic myofascial back pain syndrome with 
assignment of a 10 percent evaluation.

In January 1995, the Board of Veterans' Appeals (the Board) 
remanded the case on the issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected chronic myofascial back pain syndrome.

In May 1996 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for a nonunion 
fracture of the right navicular bone with post traumatic 
arthritis.

In April 1997 the RO granted an increased evaluation of 40 
percent for chronic myofascial back pain syndrome.  In a VA 
Form 21-3158 in May 1997, the veteran indicated that he was 
satisfied with that evaluation and was withdrawing his appeal 
on that issue.

In September 1997 the RO denied entitlement to an evaluation 
in excess of 10 percent for a nonunion fracture of the right 
navicular bone with post traumatic arthritis.  The veteran 
appealed this determination.  The RO granted a temporary 
total convalescence rating for the right wrist disability 
effective from January 7 to February 28, 1997.  The 10 
percent evaluation was reassigned for the right wrist 
disability effective March 1, 1997.  

In a VA Form 21-3158, dated in March 1998, the veteran 
indicated that he was satisfied with the temporary total 
grant, but was continuing his appeal on the issue relating to 
the rating for his right wrist disability.  

In a rating in April 1999, the RO denied entitlement to a 
temporary total rating based hospital treatment pursuant to 
the criteria of 38 C.F.R. § 4.29 (1999).  The RO also 
affirmed the 10 percent evaluation for the right wrist 
disability.  A notice of disagreement with the denial of 
benefits pursuant to the criteria of 38 C.F.R. § 4.29 has not 
been received.

The veteran provided testimony before the undersigned Member 
of the Board at the RO in August 1999, of which a transcript 
is of record.  [Tr.]


FINDING OF FACT

Residuals of a nonunion fracture of the right navicular bone 
with traumatic arthritis are productive of pain with no 
evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a nonunion fracture of the right navicular bone 
with post traumatic arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5215 (1999).
REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show he veteran fractured his right 
navicular bone in 1984 for which he was casted and splinted.

Private and VA records show that in the early 1990's the 
veteran underwent a right carpal tunnel (median nerve) 
release procedure with some initial improvement in 
symptomatology.  A private physician's report from October 
1995 indicated that he had had increased right wrist pain 
after doing repetitive work.  X-rays showed an old ununited 
carpal navicular fracture.  There was tenderness on palpation 
to the anatomical snuffbox with full range of motion.

A bone scan was positive in areas of the right side of the 
carpal junction on the thumb side felt to be secondary to 
post traumatic arthritis.  The veteran was advised to seek a 
position which did not require repetitive motion of the right 
hand and wrist or heavy lifting with the right hand.  The 
physician gave him pain medications.  A notation in December 
1995 shows electromyographic (EMG) study revealed carpal 
tunnel syndrome as well as ulnar neuropathy with entrapment 
at the ulnar groove.

On VA examination in December 1995 the veteran reported that 
he had developed pain in the right wrist about 5 months 
before.  A private orthopedist had done testing and 
recommended surgical fusion, which he said would run at about 
an 80% rate of success.  He had been wearing a splint type 
support to give him additional wrist strength when he did 
lifting.

On examination the veteran was reportedly wearing a right 
wrist brace.  Range of motion of the right wrist was 50 
degrees of dorsiflexion and palmar flexion, 20 degrees of 
radial deviation and 40 degrees of ulnar deviation.  He had 
pain in all motions of the right wrist and also on palpation 
over the right navicular area.  Diagnosis was nonunion 
fracture, right carpal navicular bone with post traumatic 
arthritis.


VA outpatient records show complaints of pain in the right 
wrist in January 1996.

A report dated in November 1996 from TQC, M.D., indicates 
that in addition to the basic navicular fracture, the veteran 
had injured his right middle finger the prior week at work 
for which he had been given antibiotics.  On examination, 
there was a thick, well-healed longitudinal incisional scar 
over the first dorsal compartment of the right wrist which 
was tender to touch.  There was also tenderness along the 
first dorsal compartment, over the navicular and lunate 
bones.  X-rays confirmed the prior ununited fracture of the 
navicular.  Diagnoses were right wrist navicular fracture 
with nonunion; right wrist DeQuervain's disease, status post 
compartment release; and right carpal tunnel syndrome, status 
post release.  The physician recommended bone grafting at the 
navicular site.

In January 1997 the veteran underwent right wrist arthroscopy 
and debridement with internal fixation of the right carpal 
navicular and bone grafting along with release of the first 
dorsal compartment (and harvesting of the bone graft from the 
distal right radius).  Findings during surgery included 
nonunion of the waist of the carpal navicular with extensive 
first dorsal compartment scarring.  There was fraying of the 
proximal articular surface of the navicula, some laxness of 
the scapulolunate, and exuberant synovitis in the ulnar 
compartment of the joint.

On VA examination in April 1997 the veteran stated that over 
the past two years he had been sorely limited in his ability 
to lift, and in January had had wrist surgery.  Since then, 
he had had right wrist pain, swelling and tenderness.  The 
day before the examination he had been given a cortisone 
injection by his private physician.  He had also been using 
the splint and pain medication.  In addition to the carpal 
navicular debridement he had also had carpal tunnel release 
as well as right thumb surgery for DeQuervain's disease.  




The veteran complained of right wrist pain and soreness with 
difficulty lifting more than 5 pounds.  On right wrist 
examination there was some swelling and slight increased heat 
without deformity.  There was a 3 cm. curved scar on the 
radial aspect of the right wrist and moderate right wrist 
tenderness.  The examiner described slight swelling of the 
right wrist.  Palmar flexion was to 23 degrees; dorsiflexion 
was to 20 degrees; radial deviation was to 16 degrees; and 
ulnar deviation was to 18 degrees.  [A temporary total rating 
was assigned for the period of surgical care noted herein].

A clinical follow-up by TQC, M.D., in January 1998 showed 
continued complaints of right wrist pain.  On private 
tomogram taken in January 1998 the veteran was shown to have 
a fracture across the proximal one third of the navicular 
with bony nonunion.  An orthopedic screw extended across the 
fracture line and there was a small cystic area in the distal 
navicular which was felt to be probably degenerative in 
nature.  

In February 1998 the private physician felt that it was 
safest to place the wrist in a cast to facilitate the 
postsurgical healing.  The veteran was reluctant to do this, 
and in the interim, used his splint and electrostimulation.  
He was continued on limited light duty.  

In March 1998 the veteran had continued right navicular 
tenderness volarly with normal motor strength and sensation

In September 1998 the veteran underwent surgery to remove the 
screw from the right carpal navicula.  The fracture had not 
healed despite fixation, electromagnetic stimulation and 
casting.  The surgeon undertook harvest of the iliac bone 
graft on the right, applied the bone graft to the right 
carpal navicular, undertook pin fixation of the right carpal 
navicula and application of a short arm splint.  The veteran 
was to return to work with light duty after several days.

At the time of the personal hearing in August 1999 the 
veteran testified that he had continued dull ache and a 
numbness in his right wrist going to his shoulder.  He was 
currently working for a cable company.  Tr. at 1.  On 
occasion, he would be unable to finish a cable job because of 
right wrist pain.  Tr. at 2.  He indicated that on use, he 
had weakness of the right wrist and he would be about to drop 
things.  Tr. at 3.  He indicated that in the past 5 years he 
had changed jobs because his prior work had required 
repetitive motions.  Tr. at 3-4.  He reported that his right 
hand was his minor hand.  Tr. at 5.  He indicated that he saw 
the private physician about once a month when he was having 
problems, but that he had not been recently seen by VA.  Tr. 
at 6-7.  

The veteran reported that after the screw was recently 
removed, he had had some improvement.  However, while there 
was still a cavity in the area, he had postponed another 
procedure for a time.  Tr. at 7.  

On inquiry, the veteran reported that he had been on limited 
duty because of the right wrist at his old job, and could not 
work full time, so he had left that work and gone to work for 
the cable company where he worked from 3-5 hours per day, 7 
days per week.  Tr. at 8-9.  He continued to take pain 
medication prescribed by his private physician by phone.   
Tr. at 9-10.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

With respect to conclusions reached on any given medical 
issue to include a determination with regard to such things 
as degree or extent of functional impairment of a disability, 
etc., the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has repeatedly 
admonished that VA cannot substitute its own judgment or 
opinion for that of a medical expert.  See, i.e., Colvin v. 
Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


Under DeLuca, higher evaluations based on limitation of 
motion due to pain might also be available in some 
circumstances.  However, the DeLuca case does not apply here 
since, the veteran is already in receipt of the highest 
evaluation warranted under Code 5215.  See Johnson v. Brown, 
op. cit.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
concerning traumatic arthritis, substantiated by X-ray 
findings, is ratable as degenerative arthritis under 38 
C.F.R. § 4.71a, Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.

In assessing disability due to wrist impairment, when there 
is limitation of wrist motion with palmar flexion limited in 
line with the forearm or dorsiflexion is less than 15 
degrees, whether in major or minor extremity, a 10 percent 
rating is assignable under Diagnostic Code 5215.

A 20 percent evaluation may be assigned for favorable 
ankylosis of a minor wrist in 20 degrees to 30 degree 
dorsiflexion..  A 30 percent may be assigned for ankylosis of 
a minor wrist in any other position, except favorable.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of a minor wrist in any degree of palmar flexion, or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a;  Diagnostic 
Code 5214.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating for his right wrist 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  





In general, an allegation of increased disability is 
sufficient to establish a well-grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran's assertions concerning the severity 
of his right wrist disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran's right wrist disability is manifested by X-ray 
evidence of some narrowing of the radial carpal joint as a 
result of the carpal navicular non-union.  The fracture did 
not unite when it first healed, and notwithstanding repeated 
surgical procedures, there is still evidence of a cavity or 
hole, although most recently, screw procedure diminished the 
visual presence of the nonunion deficit.  Because there was 
not total success with the most recent screw insertion, the 
screw was removed.  Since then, the veteran had said he has 
been somewhat better.  

There are some signs of such symptoms as swelling and 
tenderness on use.  The Board finds that the evidence in the 
aggregate provides a picture of the right wrist disability 
which clearly satisfies the requirements for a 10 percent 
rating under Code 5215 which is available (and herein 
assigned) for (major or minor) wrist impairment involving 
primarily limitation of motion and related factors.    

However, no higher rating is available under that Code, and 
no other cited schedular criteria are at this point 
applicable absent ankylosis whether favorable or unfavorable.  

In this case, the Board finds that the veteran's right ankle 
disability is appropriately rated as 10 percent disabling 
under Diagnostic Code 5215 which is the maximum available 
under that rating code. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the veteran's right 
wrist disability.


Additional Matter

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.





In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the RO provided the criteria for 
assignment of extraschedular evaluation, but did not actually 
discuss them in light of the veteran's claim.

The Board notes that the right wrist disability caused him 
problems in his prior work which had repetitive motions, 
causing carpal tunnel syndrome requiring surgery, so he 
changed jobs.  He is now working 3-5 hours per day, and 7 
days per week.  The Board concludes that in the aggregate, 
although this reflects some industrial incapacitation, as 
contemplated under regular schedular provisions, the service-
connected right wrist diagnosed symptomatology has not 
rendered the veteran's disability picture so unusual or 
exceptional in nature, or required such frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  

The right wrist disability has required occasional brief 
periods of surgical care for which the veteran has in part, 
when applicable, been granted a temporary total rating.  
However, there has been no extended hospitalization.  

Accordingly, there exists no basis upon which to predicate 
referral of the veteran's claim to the Director of the VA 
Compensation and Pension Service for consideration of an 
increased evaluation on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).




ORDER

Entitlement to an evaluation in excess of 10 percent for a 
nonunion fracture of the right navicular bone with post 
traumatic arthritis is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

